Exhibit 10v

*Confidential Treatment Requested

 

 

AMENDED AND RESTATED

CLOPIDOGREL

INTELLECTUAL PROPERTY LICENSE AGREEMENT

between

SANOFI

and

SANOFI PHARMA BRISTOL-MYERS SQUIBB

dated as of January 1, 2013

 

 

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1    DEFINITIONS   

1.1.

  Defined Terms      2   

1.2.

  Additional Defined Terms      5    ARTICLE 2    GRANT OF LICENSE   

2.1.

  License Grant      6   

2.2.

  No Transfer      6   

2.3.

  No Implicit Rights      6   

2.4.

  Goodwill      6   

2.5.

  Location-Gérance      6    ARTICLE 3    SUB-LICENSE   

3.1.

  General Sub-License      6   

3.2.

  Termination of Sub-License      7    ARTICLE 4    CONSIDERATION   

4.1.

  Discoverer’s Remuneration      7   

4.2.

  Adjustment to the Discovery Royalty      7   

4.3.

  Payment      8   

4.4.

  Method of Payment      8   

4.5.

  Records      8   

4.6.

  Taxes      8    ARTICLE 5    TRADEMARKS; PATENTS; INFRINGEMENT   

5.1.

  Maintenance      9   

5.2.

  Registration      9   

5.3.

  Undertaking of the SNC Partnership      9   

5.4.

  Compliance      9   

5.5.

  Quality Standards      9   

5.6.

  Quality Control      10   

5.7.

  Failure to Meet Standards      10   

5.8.

  Patent and Trademark Infringement      10   

5.9.

  Notification of Infringement      10   

5.10.

  Invalidity or Nullity      11   

5.11.

  Original License      11   

5.12.

  [*]      11   

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

i



--------------------------------------------------------------------------------

ARTICLE 6    TERM; TERMINATION   

6.1.

  Term; Termination      12   

6.2.

  Consequences of Termination      13    ARTICLE 7    CONFIDENTIALITY    ARTICLE
8    MISCELLANEOUS   

8.1.

  Notices      13   

8.2.

  Governing Law      15   

8.3.

  Dispute Resolution      15   

8.4.

  Specific Performance      16   

8.5.

  No Third Party Beneficiaries      16   

8.6.

  Assignment      16   

8.7.

  Severability      16   

8.8.

  Waivers and Amendments      17   

8.9.

  Headings      17   

8.10.

  Entire Agreement      17   

8.11.

  No Partnership or Joint Venture      17   

8.12.

  BMS Partner      17   

8.13.

  Governing Language      17   

8.14.

  Force Majeure      18   

8.15.

  Counterparts      18   

8.16.

  Definitive Agreement      18    SCHEDULES   

SCHEDULE 1A LICENSED PATENTS

  

SCHEDULE 1B LICENSED TRADEMARKS

  

SCHEDULE 1C TERRITORY A

  

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

ii



--------------------------------------------------------------------------------

This AMENDED AND RESTATED CLOPIDOGREL INTELLECTUAL PROPERTY LICENSE AGREEMENT
(this “Agreement”) dated as of January 1, 2013, is hereby made by and between:

Sanofi, a société anonyme organized and existing under the laws of the French
Republic (“Licensor”); and

Sanofi Pharma Bristol-Myers Squibb, a société en nom collectif organized and
existing under the laws of the French Republic (the “SNC Partnership” and,
together with Licensor, the “Parties” and, individually, each a “Party”).

WITNESSETH:

WHEREAS, Licensor previously discovered and patented a new chemical entity known
as SR 25990C with the international non-proprietary name Clopidogrel
Hydrogenosulphate (“Clopidogrel”);

WHEREAS, Licensor and Bristol-Myers Squibb Company, a Delaware corporation
(“BMS”) have entered into a Territory A Alliance Support Agreement dated as of
January 1, 1997 (the “Alliance Support Agreement”) and have formed through their
indirect wholly owned subsidiaries the SNC Partnership for, among other things,
the commercialization of Clopidogrel Products in Territory A (as such terms are
defined in the Alliance Support Agreement);

WHEREAS, Licensor and the SNC Partnership have entered into a Clopidogrel
Intellectual Property License and Supply Agreement, dated as of January 1, 1997,
as amended by the Amendment to the Clopidogrel Intellectual Property License and
Supply Agreement, dated May 25, 2010 (as amended, the “Original License”)
pursuant to which Licensor granted to the SNC Partnership a license under
certain intellectual property, including certain patents, trademarks and
know-how, for the commercialization of Clopidogrel Products in Territory A;

WHEREAS, the SNC Partnership has been commercializing Clopidogrel Products in
Territory A since that date;

WHEREAS, pursuant to the Master Restructuring Agreement (the “Definitive
Agreement”), dated as of September 27, 2012, by and between Sanofi and BMS,
Sanofi and BMS have agreed to simplify the overall governance, operating and
financial principles of their alliance with respect to Clopidogrel Products; and

WHEREAS, in connection with the transactions contemplated by the Definitive
Agreement, Sanofi and BMS have agreed to (among other things) (i) terminate the
Alliance Support Agreement and (ii) amend and restate the Original License on
the terms set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and the terms and
conditions set forth herein, the Parties hereby agree to amend and restate the
Original License as follows:

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

ARTICLE 1

DEFINITIONS

1.1. Defined Terms. As used in this Agreement, the following terms shall have
the following meanings:

“Affiliate”, when used with reference to any Person, means any other Person
controlling, controlled by, or under common control with, such Person; provided,
however, that, with respect to Licensor, the definition of Affiliate shall
exclude L’Oréal, a societe anonyme organized and existing under the laws of the
French Republic. For the purposes of this definition, “control” shall refer to
(a) the possession, directly or indirectly, of the power to direct the
management or policies of a Person or to veto any material decision relating to
the management or policies of a Person, in each case whether through the
ownership of voting securities, by contract or otherwise, (b) the beneficial
ownership, directly or indirectly, of securities (excluding general partnership
interests) representing at least 50% of the voting power of all outstanding
voting securities of a Person or (c) the beneficial ownership of at least 50% of
the partnership interests of a general partnership.

“BMS Partner” means BMS Investco S.A.S., a partner in the SNC Partnership.

“Clopidogrel Bulk” means the active substance chemical bulk containing
Clopidogrel.

“Clopidogrel Intellectual Property” means the Clopidogrel Know-How and the
Licensed Patents.

“Clopidogrel Know-How” means any and all technical data, information, material
and other know-how that relate to the manufacturing and purification of the
Clopidogrel Bulk, including, without limitation, any analytical methodology,
chemical, procedures, protocols, techniques and results of experimentation and
testing, solely owned, developed or acquired by Licensor and its Affiliates as
of the date hereof.

“Clopidogrel Product” means (i) a product with the sole active ingredient
Clopidogrel, in finished form, marketed under the trademarks Plavix® and
Iscover® or any trademark that is confusingly similar to or that is a
replacement for any such trademark, and (ii) a product (an “Identified Clopi
FDC”) which contains as the only active ingredients the combination of
Clopidogrel with acetylsalicylic acid, in finished form, marketed under the
trademarks DuoPlavin®, CoPlavix® and DuoCover® or any trademark that is
confusingly similar to or that is a replacement for any such trademark. For the
avoidance of doubt, Clopidogrel Products shall exclude any Fixed Dose
Combination Products.

“Competing Product” means any product [*] that [*], but which is not [*] that is
[*] or that is a [*] selected for such [*]

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

2



--------------------------------------------------------------------------------

“Cost of Bulk” means the [*]

“Effective Date” means January 1, 2013.

“fixed dose combination” means a pharmaceutical dosage form containing fixed
doses of more than one active ingredient in which all active ingredients are
present in a single tablet, capsule or other form and shall expressly exclude
so-called “co-packaging” in which separate drugs in separate dosage forms are
sold in a single unit or bundle.

“Fixed Dose Combination Product” means a fixed dose combination containing
Clopidogrel (other than the Identified Clopi FDCs).

“Governmental Authority” means any federal, state or local or any foreign or
supranational government, governmental, regulatory or administrative authority,
agency or commission or any court, tribunal or judicial or arbitral body.

“Identified Clopi FDC” has the meaning set forth in the definition of
Clopidogrel Product.

“IFRS Net Sales” means, with respect to a Clopidogrel Product, net sales of
Licensor (or its Affiliates or their respective licensees or sublicensees) as
audited and reported in Euros by Licensor (or its Affiliates or licensees) in
accordance with International Financial Reporting Standards (“IFRS”), as IFRS
may be modified from time to time. For the avoidance of doubt: (a) IFRS Net
Sales shall not include samples, compassionate use of the Clopidogrel Products
and the like; provided that revenue from Clopidogrel Products sold to third
parties for clinical trial purposes shall be included in IFRS Net Sales; and
(b) any Damages (as defined in the Definitive Agreement) paid by Licensor
pursuant to Article IX of the Definitive Agreement shall not be treated as a
deduction for purposes of calculating IFRS Net Sales. In calculating IFRS Net
Sales, the Parties shall disregard any related Know-How, Discovery or other
royalties paid to Licensor after January 1, 2013 on Clopidogrel Products.

“Lease Agreement” means the Business Lease Agreement between the SNC Partnership
and Sanofi Winthrop Industrie, dated as of the date hereof.

“Licensed Intellectual Property” means the Clopidogrel Intellectual Property and
the Product Intellectual Property.

“Licensed Patents” means the patents and patent applications of Licensor and its
Affiliates existing on the date hereof that relate to Clopidogrel Products in
Territory A as listed on Schedule 1A attached hereto and all reissues, renewals,
divisions, continuations, continuations-in-part, reexaminations, patent term
restorations, patents of additions and extensions thereof.

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

3



--------------------------------------------------------------------------------

“Licensed Trademarks” means the trademarks and registered trademarks and
applications for registered trademarks in Territory A listed on Schedule 1B
attached hereto, and any trademarks, registered trademarks and applications for
registered trademarks that are confusingly similar to or replacements for any of
the foregoing and that are selected by Licensor for use in connection with
Clopidogrel Products.

“Loss of Exclusivity” means the loss of exclusivity in any country in Territory
A upon the occurrence of all of the three following conditions: (i) a
Clopidogrel Product shall have lost its marketing exclusivity (whether by virtue
of compulsory license under, or expiration, invalidity or unenforceability of,
the patents covering such Clopidogrel Product, loss or expiration of any
exclusivity conferred de facto or de jure by any statutory marketing or data
exclusivity or any other cause), (ii) one or more Competing Products shall have
been legally marketed in such country by one or more Third Parties and
(iii) IFRS Net Sales of such Clopidogrel Product in such country over any period
of [*] (after the conditions set forth in sub-clauses (i) and (ii) above shall
have been satisfied) shall have [*] the level of IFRS Net Sales of such
Clopidogrel Product in such country over the immediately preceding period of [*]

“MAA” means any marketing authorizations, licenses, approvals, registrations,
certificates and exemptions submitted to or granted by or pending with any
Governmental Authority for the purpose of allowing the manufacture, production,
supply, marketing, distribution or sale of any Clopidogrel Product in a
particular country.

“Market Penetration” means, with respect to one or more Competing Products
marketed by one or more Third Parties in any given country in Territory A, the
number of units of such Competing Products sold in such country, expressed as a
percentage of the sum of (i) [*] with respect to which [*] constitute [*] and
(ii) the [*] in each case over a period of [*], as reported by [*].

“Marketing Entity” means, in each country in Territory A, one or more entities
selected by the SNC Partnership (or the entity to which the SNC Partnership
leases its business pursuant to the Lease Agreement) to be responsible for the
marketing, promotion, sale and distribution of the Clopidogrel Products.

“New IP Agreement” means the FDC Intellectual Property License Agreement between
Sanofi and BMS, dated as of the date hereof.

“Person” means any individual, partnership, firm, corporation, société anonyme,
société en nom collectif, société en participation, société par actions
simplifiée, limited liability company, joint venture, association, trust or
other entity or any government or any agency or political subdivision thereof,
as well as any syndicate or group that would be deemed to be a person under
Section 13(d)(3) of the U.S. Securities Exchange Act of 1934, as amended.

“Product Intellectual Property” means the Product Know-How, the Licensed
Trademarks and the Licensed Patents.

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

4



--------------------------------------------------------------------------------

“Product Know-How” means any and all technical data, information, material and
other know-how that relate to the formulation of Clopidogrel Products,
including, without limitation, any analytical methodology, chemical,
toxicological, pharmacological and clinical data, formulae, procedures,
protocols, techniques and results of experimentation and testing, solely owned,
developed or acquired by Licensor as of the date hereof.

“Sanofi Partner” means Sanofi Participations, a partner in the SNC Partnership.

“Territory A” means the countries and geographic areas described and listed in
Schedule 1C attached hereto.

“Third Party” means a Person who or which is neither a Party nor an Affiliate of
a Party.

“U.S.” or “United States” means any State or Commonwealth of the United States
of America, the District of Columbia, Puerto Rico, the U.S. Virgin Islands,
Guam, American Samoa and any other territory, possession or military base of the
United States of America.

1.2. Additional Defined Terms. The following additional defined terms shall have
the meanings set forth in the sections of this Agreement listed below:

 

Defined Term

   Section Where Defined

Agreement

   Preamble

Alliance Support Agreement

   Recitals

BMS

   Recitals

Clopidogrel

   Recitals

Definitive Agreement

   Recitals

Discovery Royalty

   4.1

Dispute

Dispute Resolution Notice

   8.3


8.3

Force Majeure

ICC

   8.14


8.3

IFRS

   1.1

License Termination Date

   6.2(a)

Licensor

   Preamble

Notices

   8.1

Original License

   Recitals

Party

   Preamble

Quality Standards

   5.5

SNC Partnership

   Preamble

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

5



--------------------------------------------------------------------------------

ARTICLE 2

GRANT OF LICENSE

2.1. License Grant. Subject to the terms and conditions of this Agreement,
Licensor hereby grants to the SNC Partnership, and the SNC Partnership hereby
accepts:

(i) an exclusive license for the term hereof under the Product Intellectual
Property to make, have made, sell, offer for sale and import Clopidogrel
Products in Territory A; and

(ii) an exclusive license for the term hereof under the Clopidogrel Intellectual
Property solely for the purpose of making and having Clopidogrel made to produce
Clopidogrel Products for Territory A by the entity(ies) approved by Licensor;

provided, that, the foregoing exclusivity shall not apply to Licensor and BMS to
the extent of their respective rights under the New IP Agreement with respect to
Fixed Dose Combination Products, and Licensor retains all rights under the
Product Intellectual Property and Clopidogrel Intellectual Property with respect
to Fixed Dose Combination Products, subject to the licenses granted to BMS under
the New IP Agreement.

2.2. No Transfer. The SNC Partnership hereby acknowledges and agrees that this
Agreement does not, and shall not be deemed to, transfer any proprietary
ownership interest whatsoever to the SNC Partnership in or to the Licensed
Intellectual Property. Nothing herein shall give the SNC Partnership any right,
title or interest in or to any of the Licensed Intellectual Property, except the
rights granted pursuant to this Agreement.

2.3. No Implicit Rights. All of the rights granted hereunder are explicitly
stated herein and nothing in this Agreement shall be construed to grant any
implied rights whatsoever to the SNC Partnership in or to the Licensed
Intellectual Property.

2.4. Goodwill. The SNC Partnership hereby acknowledges that all goodwill
connected with the Licensed Trademarks shall inure to the benefit of Licensor,
and the SNC Partnership shall not take any action that may be detrimental to
such goodwill.

2.5. Location-Gérance. For the avoidance of doubt, Sections 2.2 – 2.4 hereof
shall not prevent the SNC Partnership from leasing its business pursuant to the
Lease Agreement.

ARTICLE 3

SUB-LICENSE

3.1. General Sub-License. The SNC Partnership shall not, without the prior
written consent of Licensor, sub-license any of its rights and obligations under
this Agreement, except as permitted under, and subject to the terms of, the
Lease Agreement. No such sub-license shall relieve the SNC Partnership of its
obligations hereunder.

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

6



--------------------------------------------------------------------------------

3.2. Termination of Sub-License. Licensor shall have the right to require the
SNC Partnership to terminate any sub-license hereunder in the event that the
sub-licensee fails to comply in any material respect with, or takes any action
contrary to, the terms of such sub-license, and such sub-licensee has failed to
remedy such non-compliance within thirty (30) days from its receipt of written
notice thereof from Licensor or the SNC Partnership.

ARTICLE 4

CONSIDERATION

4.1. Discoverer’s Remuneration. In consideration of the rights and licenses
granted hereunder, the SNC Partnership shall pay, or shall cause to be paid,
directly to Licensor for the term hereof an aggregate amount equal to [*] of
IFRS Net Sales of Clopidogrel Products in Territory A (the “Discovery Royalty”),
which shall be subject to adjustment in accordance with Section 4.2 hereof.

4.2. Adjustment to the Discovery Royalty. (a) The Discovery Royalty shall be
reset, and shall subsequently be subject to periodic positive or negative
adjustments (but not more than once every two (2) consecutive calendar
quarters), as described below:

The rate of the Discovery Royalty shall be [*] of IFRS Net Sales of Clopidogrel
Products in Territory A, [*] an amount equal to [*] which shall be determined as
follows:

[*]

(the Cost of Bulk being computed over [*] immediately preceding the calculation
date and expressed as a percentage of IFRS Net Sales); provided, however, that,
except as provided in paragraphs (b) and (d) of this Section 4.2, the Discovery
Royalty shall in no event be reduced below [*] of IFRS Net Sales of Clopidogrel
Products in Territory A.

(b) From and after the Loss of Exclusivity of a Clopidogrel Product in any given
country in Territory A, Licensor shall receive a trademark royalty of [*] of
IFRS Net Sales of such Clopidogrel Product in such country, if and for so long
as the Licensed Trademarks are used by a Marketing Entity in such country, and
any [*] in the rate of the Discovery Royalty attributable to such country
remaining after [*] (if applicable) shall be [*] gradually, on the basis of [*]:

[*]

(c) The Loss of Exclusivity shall be measured by Licensor on a quarterly basis
with the adjustment occurring at the beginning of the quarter following the
quarter in which the Loss of Exclusivity occurs.

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

7



--------------------------------------------------------------------------------

(d) Notwithstanding the provisions of Section 4.1 and paragraphs (a), (b) and
(c) of this Section 4.2, the Parties hereby agree that the Discovery Royalty
payable by the SNC Partnership to Licensor for the years 2013 until 2018
(inclusive) shall be equal to an amount of [*] of IFRS Net Sales of Clopidogrel
Products in Territory A and shall not be subject to the royalty rates set forth
in Section 4.1 or the adjustments set forth in paragraphs (a), (b) and
(c) above.

4.3. Payment. For the term of this Agreement, the SNC Partnership shall pay or
cause to be paid to Licensor all amounts due hereunder on a quarterly basis
within sixty (60) days of the end of each calendar quarter. Each such payment
shall be accompanied by an accurate statement of the amount of IFRS Net Sales of
Clopidogrel Products in Territory A during such calendar quarter, the
calculation of all payments to be made to Licensor for such calendar quarter
and, except for the years 2013 – 2018 inclusive, a report on Competing Products
and on any actual or potential Market Penetration.

4.4. Method of Payment. (a) All payments to be made hereunder shall be made by
wire transfer in immediately available funds, and shall be made in Euros to the
bank account of Licensor as notified to the SNC Partnership, unless the Parties
agree to settle such payments through other means.

(b) Amounts due from the SNC Partnership to Licensor in respect of sales based
on a currency other than Euros shall be converted to Euros using the methodology
determined for such purpose by Licensor in calculating IFRS Net Sales.

4.5. Records. The SNC Partnership shall maintain (i) books, records and accounts
which accurately and fairly reflect, in reasonable detail, the IFRS Net Sales of
Clopidogrel Products in Territory A and (ii) an adequate system of internal
accounting controls. All books, records and accounts referred to in clause
(i) above shall be maintained for not less than [*] or for such longer period if
and as required by applicable law, following the date of the sales constituting
the IFRS Net Sales and shall be made available for reasonable review upon
request by Licensor.

4.6. Taxes. All payments due under this Agreement shall be paid in full without
deduction, except for taxes (if any) required to be withheld by applicable law
in Territory A with respect to such payments. In the event the SNC Partnership
is required under applicable law to withhold any tax to the revenue authorities
in any country in Territory A regarding any payment to Licensor, the amount of
such tax shall be deducted by the SNC Partnership and paid to the relevant
revenue authority, and the SNC Partnership shall notify Licensor thereof and
shall promptly furnish to Licensor all copies of any tax certificate or other
documentation evidencing such withholding. In the event that any such tax shall
subsequently be found to be due, payment of such tax shall be the responsibility
of Licensor.

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

8



--------------------------------------------------------------------------------

ARTICLE 5

TRADEMARKS; PATENTS; INFRINGEMENT

5.1. Maintenance. Licensor shall maintain in full force and effect all Licensed
Patents and Licensed Trademarks for the term of this Agreement and shall bear
all costs and expenses related thereto. In the event that Licensor or the SNC
Partnership becomes aware of a registration for or an application to register a
tradename, trademark, service mark, certification mark or logo which it believes
is reasonably likely to conflict with any Licensed Trademark, it shall promptly
inform the other Party in writing of the same, giving particulars thereof.
Licensor shall have the first right to commence an opposition or cancellation
proceeding against such application or registration. If Licensor decides not to
commence an opposition or cancellation proceeding, it shall promptly inform the
SNC Partnership in writing of the same and the SNC Partnership shall have the
right, but not the obligation, to commence an opposition or cancellation
proceeding against the application or registration. The cost and expenses of any
such opposition or cancellation proceeding commenced by either Licensor or the
SNC Partnership shall be borne in accordance with Section 7.2 of the Definitive
Agreement. Each Party shall execute all necessary and proper documents and take
such actions as shall be appropriate to assist the other Party in commencing and
prosecuting such opposition or cancellation proceeding.

5.2. Registration. The Licensed Trademarks in Territory A are filed and shall be
maintained in the name of Licensor. The SNC Partnership shall execute and
deliver to Licensor, in such form as Licensor shall reasonably request, any and
all documents which may be necessary or desirable to assist Licensor in renewing
the Licensed Trademarks, or in recording the SNC Partnership as a registered
user of the Licensed Trademarks, if necessary.

5.3. Undertaking of the SNC Partnership. The SNC Partnership agrees not to
register or attempt to register in any country in Territory A any trade name,
trademark, service mark, certification mark or logo that is confusingly similar
to, or that contains elements that are confusingly similar to, any Licensed
Trademark.

5.4. Compliance. The SNC Partnership shall comply with all notice and marking
requirements under applicable intellectual property laws and labeling
requirements under applicable law that are necessary or advisable for the
protection and enforcement of the Licensed Trademarks or the Licensed Patents.
The SNC Partnership shall further comply with all applicable laws and
regulations related to the manufacture, marketing, distribution and sale of
Clopidogrel Products in Territory A.

5.5. Quality Standards. The SNC Partnership shall make or have made Clopidogrel
Products according to the quality standards established in accordance with the
MAAs (the “Quality Standards”). All promotional and packaging materials to be
used in connection with Clopidogrel Products shall be submitted to Licensor so
that Licensor may ensure the correct use of the Licensed Trademarks thereon, and
the SNC Partnership shall not use any such promotional or packaging materials
without the prior consent of Licensor (which consent shall not be unreasonably
withheld); provided, however, that such consent shall be deemed to have been
given if Licensor shall not have provided Notice to the SNC Partnership of its
objection to any such promotional or packaging material within fifteen (15) days
after its receipt thereof.

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

9



--------------------------------------------------------------------------------

5.6. Quality Control. If the SNC Partnership uses manufacturers other than
Licensor or its Affiliates, the SNC Partnership shall carry out quality control
tests that are customary in the pharmaceutical industry to determine that all
Clopidogrel Products and packaging related thereto sold by or on behalf of the
SNC Partnership conform to the Quality Standards. The SNC Partnership shall keep
full and complete testing records, which shall be made available for reasonable
review upon request by Licensor. Upon reasonable request, the SNC Partnership
shall permit Licensor to inspect the manufacturing facilities used by or on
behalf of the SNC Partnership and, during such inspection, Licensor shall have
the right to make such tests as it deems necessary to ensure that the Quality
Standards are being maintained.

5.7. Failure to Meet Standards. The SNC Partnership agrees that Clopidogrel
Products not meeting the Quality Standards shall not be labeled or used or
offered for sale under the Licensed Trademarks. Unless otherwise agreed, any
products that are not Clopidogrel Products, including, without limitation,
Competing Products, may not be advertised or otherwise promoted, directly or
indirectly, by the SNC Partnership with any reference to the Licensed
Trademarks, and the SNC Partnership shall instruct its distributors to comply
with this restriction.

5.8. Patent and Trademark Infringement. During the term of this Agreement, if
the SNC Partnership or Licensor becomes aware of the infringement or threatened
infringement of any Licensed Patent or Licensed Trademark, it shall promptly
notify the other Party in writing of the same, giving particulars thereof.
Licensor shall have the first right to institute an action based on such
infringement or threatened infringement and shall be responsible for the conduct
of such action. The SNC Partnership shall assist and cooperate with Licensor to
the extent necessary in the conduct of such action. If Licensor notifies the SNC
Partnership in writing that it does not propose to take action against the
infringer, or if within two (2) months of notification of the infringement or
threatened infringement, Licensor has taken no demonstrable action to enjoin or
address such infringement or threatened infringement against the infringer, the
SNC Partnership shall have the right, but not the obligation, to institute an
infringement action. The costs and expenses of any such infringement action
(including, without limitation, fees of attorneys and other professionals) shall
be borne in accordance with [*]. Each Party shall execute all necessary and
proper documents and take such actions as shall be appropriate to allow the
other Party to institute and prosecute such infringement actions and Licensor
shall, if required, lend its name to enable the SNC Partnership to conduct the
proceedings. Any award or other consideration paid by Third Parties as a result
of an infringement action (whether by way of settlement or otherwise) shall be
allocated between Licensor and BMS in accordance with [*].

5.9. Notification of Infringement. In the event of the institution of any suit
by a Third Party against either Party or any of their respective Affiliates for
patent and/or trademark infringement and/or infringement of any other
intellectual property rights involving Clopidogrel

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

10



--------------------------------------------------------------------------------

or Clopidogrel Products in Territory A, such Party shall promptly notify the
other Party in writing of such suit. Licensor shall have the first right to
conduct the defense of any such suit. Licensor shall notify the SNC Partnership
within a reasonable amount of time after notification of the institution of such
a suit if it elects not to defend such suit. If Licensor does not elect to
defend such suit, the SNC Partnership shall have the right, but not the
obligation, to conduct the defense of such suit. The costs and expenses of any
such suit (including, without limitation, fees of attorneys and other
professionals) shall be borne in accordance with Article IX of the Definitive
Agreement. Each Party hereby agrees to assist and cooperate with the other
Party, to the extent necessary, in the defense of such suit. Any award or other
consideration paid by a Third Party as a result of such suit (whether by way of
settlement or otherwise) shall be allocated between Licensor and BMS as follows:
(a) [*] and (b) [*].

5.10. Invalidity or Nullity. Licensor shall have the first right to conduct the
defense of any suit brought by a Third Party based on the invalidity or nullity
of a Licensed Patent other than an action instituted by way of counterclaim in
an action for infringement of a Licensed Patent, in which case the Party
conducting the infringement action shall have the right to conduct the defense.
The SNC Partnership shall assist and cooperate with Licensor to the extent
necessary in the defense of such suit. If Licensor notifies the SNC Partnership
in writing that it does not propose to conduct the defense of such suit, or if
within two (2) months of notification of such suit, Licensor has taken no
demonstrable action to conduct the defense of such suit, the SNC Partnership
shall have the right, but not the obligation, to conduct the defense of such
suit. The costs and expenses of any such action (including, without limitation,
fees of attorneys and other professionals) shall be borne in accordance with
Article IX of the Definitive Agreement. Each Party shall execute all necessary
and proper documents and take such actions as shall be appropriate to allow the
other Party to conduct the defense of such suit and Licensor shall, if required,
lend its name to enable the SNC Partnership to conduct the proceedings. Any
award or other consideration paid by a Third Party as a result of such suit
(whether by way of settlement or otherwise) shall be allocated between Licensor
and BMS as follows: (a) [*] and (b) [*].

5.11. Original License. The Parties hereby agree that all acts, omissions and
occurrences prior to the Effective Date relating to the subject matter of this
Article 5, and all rights and obligations of the Parties with respect thereto,
shall be governed by the terms of the Original License prior to its amendment
and restatement in accordance with the terms hereof, subject to Section 7.2(b)
of the Definitive Agreement.

5.12. [*] Notwithstanding anything to the contrary contained herein, Licensor
shall have no obligation to maintain, prosecute or defend any patent set forth
on Schedule 1A hereto under the heading [*].

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

11



--------------------------------------------------------------------------------

ARTICLE 6

TERM; TERMINATION

6.1. Term; Termination.

(a) The term of this Agreement shall commence on the date hereof and shall
expire on the later of (x) the 15th anniversary of the first commercial sale of
a Clopidogrel Product and (y) such date as the last Licensed Patent effective in
any country in Territory A shall have expired and all other de jure exclusivity
available for a Clopidogrel Product shall have ended. Thereafter, the term of
this Agreement may be renewed for successive three-year terms, respectively, by
the mutual agreement of the Parties no later than 24 months prior to the
expiration of the term then in effect.

(b) This Agreement may be terminated by the mutual written consent of Licensor,
the SNC Partnership and BMS.

(c) Licensor shall have the right to declare termination of this Agreement upon
Notice to the SNC Partnership, following the first to occur of:

(i) the BMS Partner shall have (A) voluntarily commenced any proceeding or filed
any petition seeking relief under Title 11 of the United States Code, Book VI of
the French Commercial Code (legislative part as well as regulatory part) or any
other bankruptcy, insolvency or similar law of the United States, any state
thereof, the French Republic or any other applicable jurisdiction, (B) applied
for or consented to the appointment of a receiver, trustee, custodian,
sequestrator, conciliator, administrator or similar official for it or for all
or substantially all of its property, (C) filed an answer admitting the material
allegations of a petition filed against or in respect of it in any such
proceeding, (D) made a general assignment for the benefit of creditors of all or
substantially all of its assets, (E) become unable generally, or admitted in
writing its inability to, pay all or substantially all of its debts as they
become due or (F) taken corporate action for the purpose of effecting any of the
foregoing; or

(ii) an involuntary proceeding shall have been commenced or any involuntary
petition shall have been filed in a court of competent jurisdiction seeking
(A) relief in respect of the BMS Partner, or of its property, under Title 11 of
the United States Code, Book VI of the French Commercial Code (legislative part
as well as regulatory part) or any other bankruptcy, insolvency or similar law
of the United States, any state thereof, the French Republic or any other
applicable jurisdiction, (B) the appointment of a receiver, trustee, custodian,
sequestrator, conciliator, administrator or similar official for the BMS Partner
or for all or substantially all of its property or (C) the winding-up or
liquidation of the BMS Partner; and such proceeding or petition shall have
continued undismissed for sixty (60) days or an order or decree approving or
ordering any of the foregoing shall have continued unstayed and in effect for
thirty (30) days.

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

12



--------------------------------------------------------------------------------

6.2. Consequences of Termination. (a) Upon the expiration or early termination
of this Agreement pursuant to Section 6.1 hereof (the “License Termination
Date”):

(i) the SNC Partnership shall cease, and shall cause each sub-licensee (if any)
to cease, all activities related to the Licensed Intellectual Property; and

(ii) the SNC Partnership shall pay in full all amounts due to Licensor hereunder
within ten (10) days after the final determination of IFRS Net Sales for such
period, including the License Termination Date, pursuant to Sections 4.3, 4.4
and 4.6 hereof which shall survive until the full payment of all amounts under
this clause (ii).

(b) Expiration or early termination of this Agreement pursuant to this Article 6
shall be without prejudice to any rights which shall have accrued to the benefit
of any Party prior to such expiration or termination. Such expiration or
termination shall not relieve any Party from its obligations which are expressly
indicated to survive the expiration or termination of this Agreement. All of the
Parties’ rights and obligations under this subclause (b) and under Sections 4.5,
4.6, 6.2, 8.2 – 8.4, Article 7 and, with respect to actions or suits commenced
prior to the date of expiration or early termination hereof and until each such
action or suit is finally resolved, Sections 5.1, 5.8, 5.9 and 5.10 hereof,
shall survive such expiration or termination for the applicable period.

ARTICLE 7

CONFIDENTIALITY

All of the data, material and information exchanged by the Parties hereunder or
related hereto (including, without limitation, the Licensed Intellectual
Property) shall be subject to the confidentiality provisions of the Definitive
Agreement as set forth in Section 8.8 thereof.

ARTICLE 8

MISCELLANEOUS

8.1. Notices. All notices, requests or other communications hereunder
(collectively, “Notices”) shall be in writing, shall be in the English language
and shall be given or made by delivery in person, by courier service, by
facsimile (with receipt confirmed) or by registered or certified mail (return
receipt requested, with postage prepaid) to the respective Parties at the
following addresses:

If to Licensor, to:

Sanofi

54, rue la Boétie

75008 Paris, France

Attention: Senior Vice President, Legal Affairs and General Counsel

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

13



--------------------------------------------------------------------------------

Facsimile: (33.1) 53.77.43.03

Attention: Vice President, Alliances & Partnerships

Facsimile: (33.1) 53.77.40.99

with a copy to:

Weil Gotshal & Manges

767 Fifth Avenue

New York NY 10153

Attention: [omitted]

Facsimile: 212 310 8007

If to the SNC Partnership, to:

Sanofi Pharma Bristol-Myers Squibb

54, rue la Boétie

75008 Paris, France

Attention: Senior Vice President, Legal Affairs and General Counsel

Facsimile: (33.1) 53.77.43.03

Attention: Vice President, Alliances & Partnerships

Facsimile: (33.1) 53.77.40.99

with a copy to the BMS Partner at:

Bristol-Myers Squibb Company

P.O. Box 4000

Route 206 & Province Line Road

Princeton, NJ 08543-4000 USA

Attention: Vice President and Associate General Counsel, Transactional Practice
Group

Facsimile: (1-609) 252-7680

and:

Wilmer Cutler Pickering Hale and Dorr LLP

7 World Trade Center

250 Greenwich Street

New York, NY 10007 USA

Attention: [omitted]

Facsimile: (212) 230-8888

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

14



--------------------------------------------------------------------------------

or to such other address or facsimile number as hereafter shall be furnished as
provided in this Section 8.1 by any Party hereto to the other Party hereto. All
Notices given to any Party in accordance with this Section 8.1 shall be deemed
to have been given on the date of receipt if delivered by hand or overnight
courier service or sent by facsimile, or on the date ten (10) business days
after dispatch by certified or registered mail (postage prepaid) if mailed.

8.2. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, United States of America,
without regard to the choice of law principles that might otherwise be applied
in such jurisdiction.

8.3. Dispute Resolution.

(a) Negotiation and Notice. In the event of any dispute, claim, controversy or
disagreement (each, a “Dispute”) arising out of, in connection with or relating
to this Agreement including any question regarding this Agreement’s existence,
validity or termination, the Parties shall first seek resolution of such Dispute
by negotiation between their respective senior management. Such negotiation
shall be deemed to commence upon the service by either Licensor or the BMS
Partner upon the other of a written notice (a “Dispute Resolution Notice”) under
this Section 8.3(a).

(b) If a Dispute subject to negotiation under Section 8.3(a) is not finally
resolved within thirty (30) days following receipt by either Licensor or the BMS
Partner of a Dispute Resolution Notice, the Dispute shall be finally resolved by
arbitration under the Rules of Arbitration of the International Chamber of
Commerce (the “ICC”). The arbitral tribunal shall be composed of three
(3) arbitrators. Each of Licensor and the BMS Partner shall nominate one
(1) arbitrator. The two (2) arbitrators so nominated shall nominate the
presiding arbitrator. If either Licensor or the BMS Partner fails to nominate an
arbitrator in its Request for Arbitration or within thirty (30) days of
receiving written notice of the nomination of an arbitrator by the other party,
such arbitrator shall be appointed by the ICC Court. If the two (2) arbitrators
to be nominated by Licensor and the BMS Partner fail to agree upon a third
arbitrator within thirty (30) days of the nomination of the second arbitrator,
the third arbitrator shall be appointed by the ICC Court. The place of
arbitration shall be Paris, France and the language of the arbitration shall be
English. Notwithstanding any provision to the contrary in the ICC Rules of
Arbitration, each party shall bear its own costs and expenses relating to such
arbitration and all related proceedings, including fees for legal
representation. Each Party shall continue to perform its respective obligations
under this Agreement and this Agreement shall remain in effect while the Dispute
is being resolved. The Parties agree that any dispute arising out of or relating
to this Agreement, the Definitive Agreement, or the Settlement Agreement
(including the China Opt-Out Letter) or any Alliance Agreement (as such terms
are defined in the Definitive Agreement) shall be resolved in a single
arbitration before the ICC, regardless of how many parties or agreements are
implicated, and specifically waive any argument that a dispute arising out of or
relating to this Agreement shall be resolved in multiple arbitrations before the
ICC.

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

15



--------------------------------------------------------------------------------

8.4. Specific Performance. Each Party agrees that the Licensed Intellectual
Property is unique, and each Party hereby acknowledges and agrees that it and
the other Party would be damaged irreparably if any of the provisions of this
Agreement are not performed in accordance with their specific terms or otherwise
are breached. Accordingly, each Party shall be entitled to seek specific
performance and/or interim relief, and agrees that the arbitral tribunal
constituted under Section 8.3(b) shall have the power to order specific
performance or grant provisional, interim, or conservatory measures, including
but not limited to provisional injunctive relief. The Parties undertake to
comply forthwith with any such provisional, interim, or conservatory measures
ordered by the arbitral tribunal and agree that such measures may, to the extent
not precluded by applicable law, be enforceable as a final award in any court of
competent jurisdiction. For the avoidance of doubt, nothing in this provision
shall prevent any Party from seeking conservatory or interim measures,
including, but not limited to, temporary restraining orders or preliminary
injunctions or their equivalent, from any court of competent jurisdiction before
the arbitral tribunal is constituted under Section 8.3(b) or, thereafter, upon
the order of the arbitral tribunal.

8.5. No Third Party Beneficiaries. This Agreement shall be binding upon and
inure solely to the benefit of the Parties (including the Sanofi Partner and the
BMS Partner, each in its capacity as a partner of the SNC Partnership) and
permitted sub-licensees and assigns, and nothing herein, express or implied, is
intended to, or shall confer upon, any other Person any legal or equitable
right, benefit or remedy of any nature whatsoever.

8.6. Assignment.

(a) Neither of the Parties hereto may assign any of its rights or obligations to
a Third Party under this Agreement without the prior written consent of the
other Parties and BMS and any assignment without such consent shall be null and
void and of no effect. Each Party may assign any of its rights or obligations
under this Agreement to an Affiliate of such Party without the prior written
consent of the other Parties and BMS, provided that the assigning Party shall
remain liable for its Affiliate’s performance hereunder.

(b) In no event shall the SNC Partnership or its Affiliates be restricted in
their ability to appoint distributors for Clopidogrel Products or to sublicense
their rights hereunder in accordance with the terms hereof, so long as such
appointment or sublicensing does not or would not reasonably be expected to
result in an assignment in violation of this Section 8.6. Notwithstanding the
foregoing, Sanofi and its Affiliates shall be permitted to assign this Agreement
without BMS’s consent in connection with any divestiture permitted under
Section 12.7 of the Definitive Agreement.

8.7. Severability. If any term or other provision hereof is held to be invalid,
illegal or incapable of being enforced by applicable law or public policy, all
other terms and provisions hereof shall nevertheless remain in full force and
effect so long as the economic effect or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the Parties shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
Parties as closely as possible in an acceptable manner in order that the
transactions contemplated hereby are consummated as originally contemplated to
the greatest extent possible.

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

16



--------------------------------------------------------------------------------

8.8. Waivers and Amendments. No modification of or amendment to this Agreement
shall be valid unless (i) in a writing signed by both Parties referring
specifically to this Agreement and stating the Parties’ intention to modify or
amend the same and (ii) BMS has provided its prior written consent to such
modification or amendment. Any waiver of any term or condition of this Agreement
shall be in a writing signed by the Party sought to be charged with such waiver
referring specifically to the term or condition to be waived, and no such waiver
shall be deemed to constitute the waiver of any other breach of the same or of
any other provision hereof.

8.9. Headings. All titles and captions contained in this Agreement are for the
convenience of reference only and shall not affect in any way the meaning or
interpretation hereof.

8.10. Entire Agreement. This Agreement constitutes the entire agreement of the
Parties with respect to the subject matter contained herein and all prior
agreements relative thereto which are not contained herein are hereby
terminated.

8.11. No Partnership or Joint Venture. This Agreement is not intended to create,
and nothing contained herein shall be construed to create an association, joint
venture, trust or partnership, or to impose a trust or partnership covenant,
obligation or liability on or with regard to the other Party. Each Party shall
be severally responsible for its own covenants, obligations and liabilities as
herein provided. Other than the SNC Partnership: (i) no Party shall be under the
control of, or shall be deemed to control any other Party; (ii) no Party is the
legal representative, agent, joint venturer or employee of the other Party with
respect to this Agreement for any purpose whatsoever, and no Party shall have
the right or power to bind the other Party; and (iii) no Party has the right or
authority to assume or create any obligations of any kind or to make any
representation or warranty on behalf of any other Party, whether express or
implied, or to bind any other Party in any respect whatsoever. The provisions of
this Agreement are intended only for the regulation of relations between the
Parties. This Agreement is not intended for the benefit of non-Party creditors,
and no rights are granted to non-Party creditors under this Agreement.

8.12. BMS Partner. At such time as the BMS Partner shall cease to hold any
direct or indirect ownership interest in the SNC Partnership, all rights and
obligations of BMS and the BMS Partner contained herein shall terminate, except
(i) rights and obligations accrued prior to the date that the BMS Partner ceased
to hold any ownership interest in the SNC Partnership, and (ii) as set forth in
Section 2.1 with respect to BMS’s rights under the New IP Agreement.

8.13. Governing Language. The Parties acknowledge that this Agreement may be
translated into the French language. The Parties agree that this English
language version shall in all respects be the controlling version of this
Agreement.

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

17



--------------------------------------------------------------------------------

8.14. Force Majeure. No Party shall be in default under this Agreement, or shall
have any obligation to the other Party, if such Party is unable to perform under
this Agreement by reason of act of God, fire, flood, strike, national emergency
or other contingency beyond its reasonable control (a “Force Majeure”). Such
Party shall give the other Party prompt notice of any interruption of
performance on account of Force Majeure, and of the resumption of such
performance, and shall keep the other Party informed on a current basis as to
the steps being taken to remove, and the anticipated time of removal of, the
circumstances resulting in such Force Majeure. Notwithstanding the foregoing,
nothing in this Section 8.14 shall excuse or suspend the obligation to make any
payment due under this Agreement in the manner and at the time provided herein.

8.15. Counterparts. This Agreement may be executed in one or more counterparts,
each of which when executed shall be deemed to be an original, but all of which
when taken together shall constitute one and the same agreement.

8.16. Definitive Agreement. For so long as (i) the SNC Partnership is a party to
this Agreement and (ii) BMS retains any direct or indirect ownership interest in
the SNC Partnership, in the event of any conflict or inconsistency between any
provision of this Agreement and the terms of the Definitive Agreement, the
Definitive Agreement shall govern with respect to such provision.

[Remainder of Page Intentionally Left Blank]

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the day
and year first written above.

 

SANOFI     SANOFI PHARMA BRISTOL-MYERS SQUIBB By:   /s/ Thierry Saugier    
Represented by:   Name: Thierry Saugier         Title:   Authorized
representative     SANOFI PARTICIPATIONS       By:   /s/ Thierry Saugier        
Name: Thierry Saugier         Title:   Authorized representative       Witnessed
by:       BMS INVESTCO S.A.S.       By:   /s/ Jean-Christophe Barland        
Name: Jean-Christophe Barland         Title:   CEO

[Signature Page to Amended and Restated Territory A Clopidogrel License]

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

SCHEDULE 1A

LICENSED PATENTS

[*][NOTE: APPROXIMATELY FIVE PAGES OF TEXT ARE OMITTED]

 

Country

 

Filing

 

Application

   Grant    Patent    Expiry    Status

 

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

Schedule 1A - 2



--------------------------------------------------------------------------------

SCHEDULE 1B

LICENSED TRADEMARKS

 

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION



--------------------------------------------------------------------------------

[*][NOTE: APPROXIMATELY 11 PAGES OF TEXT ARE OMITTED]

 

Trademark

   Country    Class    Filing date    Filing number    Registration date   
Registration number    Current status    Next renewal

 

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION

Schedule 1B - 1



--------------------------------------------------------------------------------

SCHEDULE 1C

TERRITORY A1

-     Austria

-     France (metropolitan)

-     Belgium

-     Cyprus

-     Denmark

-     Finland

-     Germany

-     Greece

-     Hong-Kong

-     Iceland

-     Ireland

-     Israel

-     Italy

-     Korea

-     Norway

-     United Kingdom

-     the Netherlands

-     Portugal

-     Spain

-     Sweden

-     Switzerland

-     Taiwan

 

1  Territory A will be deemed to include any new country created by the
division, consolidation or name change of the countries listed below.

 

*CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION